
	
		II
		110th CONGRESS
		1st Session
		S. 2164
		IN THE SENATE OF THE UNITED STATES
		
			October 15, 2007
			Mr. Inhofe (for himself
			 and Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish a Science and Technology Scholarship Program
		  to award scholarships to recruit and prepare students for careers in the
		  National Weather Service and in National Oceanic and Atmospheric Administration
		  marine research, atmospheric research, and satellite programs and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 NOAA Scholarship Act of
			 2007.
		2.Science and technology
			 scholarship program
			(a)Establishment of
			 program
				(1)In
			 generalThe Administrator is
			 authorized to establish a Science and Technology Scholarship Program to award
			 scholarships to individuals to recruit and prepare students for careers in the
			 National Weather Service and in Administration marine research, atmospheric
			 research, and satellite programs.
				(2)Competitive
			 processIndividuals shall be selected to receive scholarships
			 under the scholarship program through a competitive process primarily on the
			 basis of academic merit, with consideration given to financial need and the
			 goal of promoting the participation of individuals described in section 33 or
			 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or
			 1885b) in the scholarship program.
				(3)Service
			 agreementsTo carry out the scholarship program, the
			 Administrator shall enter into contractual agreements with individuals selected
			 under paragraph (2) under which the individuals agree to serve as full-time
			 employees of the Administration, for the period described in subsection (f)(1),
			 in positions needed by the Administration in fields described in paragraph (1)
			 and for which the individuals are qualified, in exchange for receiving a
			 scholarship.
				(b)Scholarship
			 eligibilityIn order to be
			 eligible to participate in the scholarship program, an individual shall—
				(1)be enrolled or
			 accepted for enrollment as a full-time student at an institution of higher
			 education in an academic program or field of study described in the list made
			 available under subsection (d);
				(2)be a citizen or
			 permanent resident of the United States; and
				(3)at the time of the
			 initial scholarship award, not be an employee (as that term is defined in
			 section
			 2105 of title 5, United States Code) of the United
			 States.
				(c)Application
			 requiredAn individual seeking a scholarship under the
			 scholarship program shall submit an application to the Administrator at such
			 time, in such manner, and containing such information, agreements, or
			 assurances as the Administrator may require to carry out this section.
			(d)Eligible
			 academic programsThe Administrator shall make publicly available
			 a list of academic programs and fields of study for which scholarships may be
			 utilized in fields described in subsection (a)(1), and shall update the list as
			 necessary.
			(e)Scholarship
			 requirement
				(1)In
			 generalThe Administrator may
			 provide a scholarship under the scholarship program for an academic year if the
			 individual applying for the scholarship has submitted to the Administrator, as
			 part of the application required under subsection (c), a proposed academic
			 program leading to a degree in a program or field of study on the list made
			 available under subsection (d).
				(2)Duration of
			 eligibilityAn individual may not receive a scholarship under the
			 scholarship program for more than 4 academic years, unless the Administrator
			 grants a waiver.
				(3)Scholarship
			 amountThe dollar amount of a scholarship under the scholarship
			 program for an academic year shall be determined under regulations issued by
			 the Administrator, but may not exceed the cost of attendance, as described in
			 paragraph (4).
				(4)Authorized
			 usesA scholarship provided under the scholarship program may be
			 expended for tuition, fees, and other authorized expenses as established by the
			 Administrator by regulation.
				(5)Contracts
			 regarding direct payments to institutionsThe Administrator may
			 enter into a contractual agreement with an institution of higher education
			 under which the amounts provided for a scholarship under this section for
			 tuition, fees, and other authorized expenses are paid directly to the
			 institution with respect to which the scholarship is provided.
				(f)Period of
			 obligated service
				(1)Duration of
			 serviceExcept as provided in subsection (h)(2), the period of
			 service for which an individual shall be obligated to serve as an employee of
			 the Administration shall be 24 months for each academic year for which a
			 scholarship under the scholarship program is provided.
				(2)Schedule for
			 service
					(A)In
			 generalExcept as provided in subparagraph (B), obligated service
			 under paragraph (1) shall begin not later than 60 days after the individual
			 obtains the educational degree for which the scholarship was provided.
					(B)DeferralThe
			 Administrator may defer the obligation of an individual to provide a period of
			 service under paragraph (1) if the Administrator determines that such a
			 deferral is appropriate. The Administrator shall prescribe the terms and
			 conditions under which a service obligation may be deferred through
			 regulation.
					(g)Penalties for
			 breach of scholarship agreement
				(1)Failure to
			 complete academic trainingScholarship recipients who fail to
			 maintain a high level of academic standing, as defined by the Administrator by
			 regulation, who are dismissed from their educational institutions for
			 disciplinary reasons, or who voluntarily terminate academic training before
			 graduation from the educational program for which the scholarship was awarded,
			 shall be in breach of their contractual agreement and, in lieu of any service
			 obligation arising under such agreement, shall be liable to the United States
			 for repayment not later than 1 year after the date of default of all
			 scholarship funds paid to them and to the institution of higher education on
			 their behalf under the agreement, except as provided in subsection (h)(2). The
			 repayment period may be extended by the Administrator when determined to be
			 necessary, as established by regulation.
				(2)Failure to begin
			 or complete the service obligation or meet the terms and conditions of
			 defermentExcept as provided in subsection (h), an individual who
			 receives a scholarship under the scholarship program and who, for any reason,
			 fails to begin or complete a service obligation under this section after
			 completion of academic training, or fails to comply with the terms and
			 conditions of deferment established by the Administrator pursuant to subsection
			 (f)(2)(B), shall be in breach of the contractual agreement. Such an individual
			 shall be liable to the United States for an amount equal to—
					(A)the total amount
			 received by the individual under the scholarship program; plus
					(B)the amount of
			 interest that would have been earned on such amount, at the maximum legal
			 prevailing rate as determined by the Treasurer of the United States, during the
			 period between the date the amount was awarded to the individual and the date
			 of the breach of the agreement.
					(h)Waiver or
			 suspension of obligation
				(1)Death of
			 individualAny obligation of an individual incurred under the
			 scholarship program (or a contractual agreement thereunder) for service or
			 payment shall be canceled upon the death of the individual.
				(2)Impossibility or
			 extreme hardshipThe Administrator shall by regulation provide
			 for the partial or total waiver or suspension of any obligation of service or
			 payment incurred by an individual under the scholarship program (or a
			 contractual agreement thereunder) whenever compliance by the individual is
			 impossible or would involve extreme hardship to the individual, or if
			 enforcement of such obligation with respect to the individual would be contrary
			 to the best interests of the United States.
				3.DefinitionsIn this Act:
			(a)AdministrationThe
			 term Administration means the National Oceanic and Atmospheric
			 Administration.
			(b)AdministratorThe
			 term Administrator means the Under Secretary for Oceans and
			 Atmosphere of the Department of Commerce.
			(c)Cost of
			 attendanceThe term cost of attendance has the
			 meaning given that term in section 472 of the Higher Education Act of 1965
			 (20 U.S.C.
			 1087ll).
			(d)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			(e)Scholarship
			 programThe term scholarship program means the
			 Science and Technology Scholarship Program established under section
			 2(a).
			
